Citation Nr: 1802042	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-20 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  At the hearing, he submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran currently has CAD.

2.  The Veteran served at U-Tapao Thai Royal Air Force Base (RTAFB) where he had duties near the air base perimeter.


CONCLUSION OF LAW

The criteria for service connection for CAD have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service. 38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).  These diseases include ischemic heart disease (IHD), including CAD and acute, subacute, and old myocardial infarction.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Additionally, for Air Force veterans who served at certain RTAFBs, including U-Tapao as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation, or other credible evidence of record.  Veterans Benefits Administration Manual M21-1, IV.ii.1.H.5.b.


Analysis

The evidence shows that the Veteran currently has CAD and it appears to have manifested to at least a compensable degree.  See June 2017 DBQ.  He also served at U-Tapao RTAFB during the presumptive period.  Thus, in order to resolve this claim, the Board need only discuss whether the Veteran served as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter while stationed at U-Tapao.

The Veteran contends that he served at the perimeter of U-Tapao RTAFB (1) to assume the duties of military police for one week per month and (2) while setting up the audio system for "the Bob Hope show" on the base in December 1969.

The Board notes that, if the Veteran did serve on security detail once per month, this represents significant time spent in one of the roles for which the herbicide exposure presumption is to apply and near the perimeter of the base.  While there is no official documentation corroborating the Veteran's account, he is competent to describe his duties and the conditions of his service.  Further, the Board is inclined to find these reports credible, given the Veteran's consistency and no evidence to the contrary other than the lack of official documentation.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Therefore, the Board finds that the regulations regarding herbicide exposure apply to this claim and service connection for CAD is warranted.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for CAD is granted.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


